Citation Nr: 1032408	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  03-26 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 
1974.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in No. Little Rock, 
Arkansas (RO).  In a May 2006 decision, the Board denied the low 
back disorder claim on appeal.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Based on a November 2007 Joint Motion for Remand 
(Joint Motion), the Court remanded this appeal in November 2007 
for development in compliance with the Joint Motion.  In January 
2009 the Board vacated the May 2006 Board decision and remanded 
the claim for additional development.


FINDING OF FACT

There is no competent evidence of record which relates the 
Veteran's currently diagnosed low back disorder to military 
service.


CONCLUSION OF LAW

A low back disorder was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior 
to initial adjudication, a letter dated in June 2002 satisfied 
the duty to notify provisions.  Additional letters were also 
provided to the Veteran in April 2004, February 2005, and March 
2009, after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations sufficient for adjudication purposes 
were provided to the Veteran in connection with his claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (holding that although Veterans Claims 
Assistance Act notice errors are presumed prejudicial, reversal 
is not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The Veteran's service treatment records show that in September 
1973, the Veteran reported experiencing a back injury the 
previous day while lifting.  On x-ray examination, no 
abnormalities were noted.  After physical examination, the 
impression was back sprain.  In an October 1974 separation 
medical examination report, the Veteran reported that he had, or 
had previously had, recurrent low back pain secondary to a 
sprain.  On physical examination, no spine abnormalities were 
noted.  The diagnosis was low back chronic strain.

After separation from military service, a May 2001 private 
medical report stated that the Veteran complained of a back 
injury.  A second May 2001 private medical report stated that the 
report was "concerning the injuries [the Veteran] sustained as a 
result of an industrial accident on [May 21, 2001]."  The report 
stated that the Veteran's past medical history was "[n]on-
contributory."  After physical and radiographic examination, the 
diagnoses were sprain/strain, radiculitis, and muscle spasm.  The 
medical evidence of record shows that a low back disorder has 
been consistently diagnosed since May 2001.

On a May 2001 Texas Worker's Compensation report, the Veteran 
stated that he injured his lumbar spine on May 21, 2001.

A June 2001 private medical report stated that the Veteran 
reported low back pain radiating to the lower extremities 
following a work-related accident in May 2001.

A July 2001 private medical report stated that the Veteran 
complained of back pain with bilateral numbness and pain in his 
legs.  He reported that he injured himself in May 2001 while 
doing some lifting at work.  A second July 2001 private medical 
report dated the same day stated that the Veteran was seen for 
"evaluation of injuries sustained to the low back."  The 
Veteran "describe[d] his injuries resulting from trying to open 
stuck trailer door."  The report stated that the Veteran's past 
medical history was "[n]oncontributory."

A September 2001 private medical report stated that the Veteran 
was "approaching four months from his [back] injury."

An October 2001 private medical report stated that the Veteran 
injured his low back in May 2001.  He reported that he felt 
immediate low back pain after the injury which had continued 
since that time.  The report stated that "[p]rior to this injury 
he has had no problems with his back."

An October 2001 private psychological evaluation stated that the 
Veteran was referred "due to severe and persistent lumbar spine 
pain radiating into the lower extremities . . . resulting from an 
injury which occurred in May of 2001."  An October 2001 private 
medical report dated the same day stated that the Veteran was 
injured at work on May 21, 2001 while opening a stuck door on a 
trailer.  A second October 2001 private medical report dated the 
same day stated that the Veteran was involved in a work-related 
injury on May 21, 2001, when he experienced low back pain after 
attempting to pry open a stuck door.  He reported that he had 
experienced low back pain since that time with no improvement.

An April 2002 private medical report stated that the Veteran 
injured his low back while trying to open a semi-trailer door on 
May 21, 2001.

A May 2002 private medical report stated that the Veteran was 
seen for a diagnosis of lumbago.  The Veteran informed the 
examiner that "he attributes his symptoms to a work injury.  His 
date of onset was [May 21, 2001].  This onset of the primary 
complaint started as follows: Opening tractor trailer door."

In a August 2002 VA joints examination report, the Veteran 
reported that after separation from military service he had been 
worked in a factory and did construction until approximately 
1982, at which time he started driving a truck.  He reported that 
he remained employed until May 21, 20001, when he injured his low 
back pulling on a stuck door.  The examiner noted that the 
Veteran injured his low back while in service in Japan in 1974, 
at which time he was treated for about three to four days.  After 
physical examination, the impression was lumbar strain, chronic, 
secondary to a motor vehicle accident in Japan in 1974, and 
reinjury of the low back on the job on May 21, 2001.

In an April 2005 VA neurosurgery consultation report, the Veteran 
reported chronic low back pain for the previous 20 years.

In a September 2005 VA outpatient medical report, the Veteran 
complained of back pain for the previous 20 to 30 years, since a 
car accident during military service in 1974.

In a December 2005 VA outpatient medical report, the Veteran 
reported chronic low back pain for the previous 20 years.

In a February 2006 VA magnetic resonance imaging report, the 
Veteran complained of a history of chronic low back pain since a 
motor vehicle accident 20 to 30 years before.

A May 2009 VA spine examination report stated that the Veteran's 
claims file had been reviewed.  The examiner noted the Veteran's 
September 1973 service treatment record which discussed the 
Veteran's back complaints and his reports of back pain on the 
October 1974 separation medical examination report.  The Veteran 
reported experiencing intermittent back pain since military 
service.  After physical examination, the diagnosis was chronic 
lumbar sprain with degenerative disc disease and early 
spondylosis.  The examiner opined that it was "less likely than 
not that [the Veteran's] current back problem could be blamed on 
events which occurred during military service.  It would appear 
that his documented episodes in the [claims] file resolved 
themselves, and he went on to function normally, driving a truck 
for more than 30 years until finally, about three years ago, he 
quit because of his back problem.

The evidence of record does not show that the Veteran's currently 
diagnosed low back disorder is related to military service.  
While the Veteran's service treatment records include low back 
complaints and the Veteran has a current diagnosis of a low back 
disorder, there is no medical evidence of record that the Veteran 
complained of, or received treatment for, a low back disorder at 
any point after his separation from military service prior to May 
2001, a period of over 26 years.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide evidence 
which demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

The evidence of record includes numerous statements from the 
Veteran, as well as a family member and a friend, that he has 
continuously experienced low back symptoms from his period of 
military service to the present.  The Veteran's statements are 
competent to demonstrate such continuity of symptomatology, as 
the symptoms described are observable.  See Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007); Washington v. Nicholson, 21 Vet. App. 
191, 195 (2007).  However, the Board does not find the Veteran's 
statements credible, as the evidence of record shows that the 
Veteran's historical testimony is contradictory.  Prior to the 
August 2002 VA joints examination report, the Veteran 
consistently and repeatedly stated in all medical evidence of 
record that his low back disorder began after a work-related 
injury which occurred on May 21, 2001.  Such statements were not 
few in number, occurring in 13 separate documents between May 
2001 and May 2002.  In addition, private medical reports dated in 
May 2001 and July 2001 specifically stated that the Veteran's 
previous medical history was noncontributory to his currently 
diagnosed low back disorder.  Even more significantly, in an 
October 2001 private medical report the Veteran specifically 
reported that "[p]rior to this injury he has had no problems 
with his back."  Such statements are directly contradictory to 
the Veteran's claims that he has experienced low back symptoms 
consistently since separation from military service.  As such, 
the statements regarding continuity of symptomatology made by the 
Veteran, his family member, and his friend are not credible.

In addition, there is no competent medical evidence of record 
which relates the Veteran's currently diagnosed back disorder to 
military service.  As discussed above, all post-service medical 
evidence dated prior to August 2002 relate the Veteran's 
currently diagnosed back disorder to his May 2001 work-related 
injury.  While the August 2002 VA joints examination report 
stated that the Veteran's low back disorder was secondary to a 
motor vehicle accident in Japan in 1974, this opinion is not 
competent as it is based on inaccurate factual premises.  As is 
apparent, the VA joints examination report concluded that the 
Veteran injured his low back in a 1974 motor vehicle accident.  
However, the Veteran's service treatment records specifically 
state that the Veteran's 1974 motor vehicle accident injuries 
consisted of multiple contusions and a possible concussion.  No 
spine injury of any kind was documented with respect to the 
automobile accident.  As such, the only evidence the August 2002 
VA joints examination report could have relied upon to infer that 
the Veteran injured his low back in a 1974 motor vehicle accident 
are the Veteran's lay statements.  As the Veteran's statements 
have been found to be not credible, all medical opinion based on 
those statements are not competent.  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005) (holding that VA cannot reject a medical 
opinion simply because it is based on a history supplied by the 
Veteran and that the critical question is whether that history 
was accurate); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion that is 
based on facts provided by the Veteran that have previously been 
found to be inaccurate).

Of the remaining medical evidence, the March 2005 VA joints 
examination report was found to be inadequate for VA purposed by 
the November 2007 Joint Motion, and as such is not for 
consideration.  The VA reports dated in April 2005, September 
2005, December 2005, and February 2006 all included 
transcriptions of the Veteran's reported history of his symptoms.  
However, these reports do not provide competent etiological 
evidence as the Veteran's statements have been found to be not 
credible.  Finally, the May 2009 VA spine examination report 
reviewed the Veteran's service treatment records and post-service 
medical records in detail and, after a physical examination, 
concluded that the Veteran's currently diagnosed low back 
disorder was "less likely than not" related to military 
service.

While a January 2010 statement from the Veteran's representative 
claims that this opinion was inadequate, the basis for this claim 
was that the opinion "fail[ed] to account for [the Veteran's] 
documented continuity of symptomatology since service."  As this 
"documented" evidence consists only of lay testimony which has 
found to be not credible, any failure by the VA examiner to 
consider the evidence has no impact on the competency of the 
opinion rendered.  Furthermore, the statement from the Veteran's 
representative is itself heavily flawed, as it stated that 
"[t]here are no post-service injuries on record."  This 
statement blatantly ignores the extremely well-documented low 
back injury that the Veteran sustained at work in May 2001.

In summary, the lay statements which describe continuity of 
symptomatology since military service are not credible and the 
only competent medical opinions of record relate the Veteran's 
currently diagnosed low back disorder to his May 2001 
work-related injury.  Accordingly, there is no competent evidence 
of record which relates the Veteran's currently diagnosed low 
back disorder to military service.  As such, service connection 
for a low back disorder is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as there is no competent evidence of 
record which relates the Veteran's currently diagnosed low back 
disorder to military service, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


